DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 7, 13, and 15.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kris Rhu on 02/10/21.
	The application has been amended as follows:
	
13. (Currently Amended) The semiconductor laser of claim 12, wherein the first clad layer is an n-doped clad layer formed on the n-doped buffer layer, wherein the quantum well layer is formed on the n-doped clad layer.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “a cap layer formed on and in contact with the second clad layer” in combination with the rest of the limitations as respectively recited in claims 1, 7, and 15. In particular, Valster in FIG. 2 merely discloses sequentially forming a first clad layer 2’, a first waveguide layer 2’’, a quantum well layer 3’, a second waveguide layer 4’’, a second clad layer 4’ and an etch stop layer 5, but fails to disclose or suggest a cap layer which is formed on and in contact with the second clad layer 4’. In addition, Bour and Nagahama also fail to disclose or suggest the cap layer as well as the claimed layer sequence. Therefore, claims 1, 7, and 15 are allowable over the cited prior art and dependent claims 2-6, 8-14, and 16-20 are also allowable as they directly or indirectly depend on claims 1, 7, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828